UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RALPH M. MARCUM, et al.,

Plaintiffs,
Civil Acti0n N0. 09-1912 (RCL)
v.

KEN SALAZAR, SECRETARY,

United States Secretary of the Interior,
et al.,

Defendants.

S\/S§€€S€S\J\J€SSS

MEMORANDUM AND ORDER

Plaintiffs Ralph M. Marcum, Walt Maximuck, Earl L. Slusser, Dean Mori, and
Conservation Force bring this action pursuant to the Administrative Procedure Act ("APA"), 5
U.S.C. § 702 et al., seeking judicial review of the denial of plaintiffs’ elephant trophy import
applications. Before the Court is plaintiffs’ Second Motion to Compel Supplementation of
Administrative Record [26]. Upon consideration of the motion, the opposition, the reply thereto,
the applicable law, and the entire record herein, the Court will deny plaintiffs’ motion as to all
unresolved items. The Court’s reasoning is set forth below.

I. INTRODUCTION

The Endangered Species Act ("ESA") lists the African elephant as an endangered
species. See 50 C.F.R. § l7.l l(h). As is relevant to this case, African elephant populations in
Zambia are included in Appendix l of the Convention on Intemational Trade in Endangered

Species of Wild Fauna and Flora ("CITES"). The ESA and CITES allow the importation of

l

sport-hunted African elephant trophies into the United States only if certain conditions are met.
These conditions include that a "determination is made that the killing of the animal whose
trophy is intended for import would enhance survival of the species," 50 C.F.R. §
l7.40(e)(iii)(C), and that the import is for purposes that would not be detrimental to the survival
ofthe species, z`d. § 23.61.

Plaintiffs Ralph M. Marcum, Walt Maximuck, Earl L. Slusser, and Dean Mori each killed
at least one elephant in Zambia for sport. Pls.’ Amend. Compl. 1111 7-1 l. Each of these plaintiffs
applied to defendant, the United States Fish & Wildlife Service ("the Service"), for a permit to
import his trophy into the United States. Id. The Service denied plaintiffs’ permits on March 10,
2010. Ia'. at 11 5. Plaintiffs challenge these denials.

On June 30, 2010, this Court denied [l9] plaintiffs’ first motion to compel [13] without
prejudice until the Service supplemented the administrative record in response to plaintiffs’
amended complaint. On September 10, 2010, plaintiffs filed their second motion to compel
supplementation of the administrative record [16]. Plaintiffs seek to add two categories of
documents to the record, asserting that these documents were part of the Service’s record when it
denied plaintiffs’ applications. Altematively, if the Court finds that the documents were not part
of the Service’s record, plaintiffs request that they be included as extra-record evidence. The
Service contends that it did not consider the first category of documents (Items 1-5) in deciding
whether to grant plaintiffs’ permit applications. The Service further argues that the documents do
not fall into any exception for extra-record review. As to the second category of documents, only
three items (Items 9, 10, 12) remain in issue. The Service contends that these documents either
are already in the administrative record or were not relevant to the permit decisions at issue.

II. STANDARD OF REVIEW

As the ESA does not specify a standard of review, the APA governs judicial review of
decisions made under the ESA. Gerber v. Norton, 294 F.3d 173, 178 & n.4 (D.C. Cir. 2002)
(citing Cabinet Mountains Wilderness v. Pelerson, 685 F.2d 678, 685 (D.C. Cir. 1982)). A
court’s review of agency action is generally confined to the administrative record that was before
the agency when it made its decision. Citz`zens to Preserve Overton Park v. Volpe, 401 U.S. 402,
420 (1971); see also Camp v. Pitts, 411 U.S. 138, 142 (1973). There are exceptional
circumstances in which supplementation of the administrative record is appropriate due to some
deficiency. Motor & Equipment Mfrs. Ass ’n v. EPA, 627 F.2d 1095, 1105 n.18 (D.C. Cir. 1979).
Likewise, it is an extraordinary case when a court considers extra-record evidence in reviewing
agency action.

A. Supplementing the Record

Judicial review of agency action under the APA is generally confined to the
administrative record. See 5 U.S.C. § 706. The record is comprised of those documents that were
before the administrative decisionmaker. Citz`zens to Preserve Overton Park, 401 U.S. at 420; see
also Fed. R. App. P. 16(a) ("The record consists of the order involved, any findings or reports on
which that order is based, and the pleadings, evidence, and other parts of the proceedings before
the agency."). A court should consider neither more nor less than what was before the agency at
the time it made its decision. IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997). lt is the
agency’s responsibility to compile for the court all information it considered either directly or
indirectly. Amfac Resorts, L.L.C. v. Dep’t of Interior, 143 F. Supp. 2d 7, 12 (D.D.C. 2001)
(Lamberth, J.). The agency is entitled to a strong presumption of regularity in having done so.

Cape Halteras Access Pres. Alliance v. U.S. Dept. of Interior, 667 F. Supp. 2d 111, 114 (D.D.C.

2009) (Lamberth, J.); Sara Lee Corp. v. American Bakers Ass’n., 252 F.R.D. 31, 33 (D.D.C.
2008).

As this Court has noted, “A court that orders an administrative agency to supplement the
record of its decision is a rare bird." Cape Hatteras, 667 F. Supp. 2d at 112. To overcome the
strong presumption of regularity to which an agency is entitled, a plaintiff must put forth
concrete evidence that the documents it seeks to "add" to the record were actually before the
decisionmakers. Sara Lee Corp, 252 F.R.D. at 34. If an agency did not include materials that
were part of its record, whether by design or accident, then supplementation is appropriate. See,
e.g., Natural Res. Def Councz'l v. Traz`n, 519 F.2d 287, 291 (D.C. Cir. 1975). A plaintiff cannot
merely assert, however, that materials were relevant or were before an agency when it made its
decision. Sara Lee Corp., 252 F.R.D. at 34; Pac. Shores Subdz'vz`sion Cal. Water Dist. I/. U.S.
Army Corps of Eng’rs, 448 F. Supp. 2d l, 6 (D.D.C. 2005) ("Pacific Shores cannot meet its
burden simply by asserting that the documents are relevant, were before or in front of the Corps
at the time it made its decision, and were inadequately considered."). Instead, the plaintiff "must
identify reasonable, non-speculative grounds for its belief that the documents were considered
by the agency and not included in the record." Pac. Shores, 448 F. Supp. 2d at 6 (emphasis
added) (citing Novartz`s Pharms. Corp. v. Shalala, No. 99-323, 2000 WL 1769589, at *1, *4
(D.D.C. Nov. 27, 2000)).

B. Extra-Record Evidence

When reviewing an agency decision, a court will go beyond the agency’s record only in
exceptional cases. See Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985). As
this Court has explained, the exceptions permitting extra-record review are limited. Cape

Hatteras, 667 F. Supp. 2d at 115. Plaintiffs cite Esch v. Yeutl‘er, 876 F.2d 976, 991 (D.C. Cir.

4

1989), in which the Court of Appeals identified eight such exceptions. The Service disputes the
extent to which these exceptions apply in this case.

Esch involved a challenge to the procedural validity of the Secretary of Agriculture’s
denial of subsidy payments. Id at 984. The Court of Appeals noted that the rule that review of
agency action is normally confined to the record "exerts its maximum force when the substantive
soundness of the agency’s decision is under scrutiny." Id. at 991. ln Esch, however, the
procedural validity of the Secretary's actions "remain[ed] in serious question." Id. While not
foreclosing the use of extra-record evidence in reviewing substantive decisions, the Court
explained that "[p]articularly in the [procedural] context, it may sometimes be appropriate to
resort to extra-record information to enable judicial review to become eyj'ective.” Id. (emphasis
added). The Court then enumerated "exceptions countenancing use of extra-record evidence to
that end" Id. (emphasis added).

Thus, the Esch exceptions are more appropriately applied in actions contesting the
procedural validity of agency decisions. See Cape Hatteras, 667 F. Supp. 2d at 115. But even in
such cases, the Esch exceptions are "to be sparingly applied to only those cases where extra-
record evidence was necessary to make judicial review effective." Id.; see Calloway v. Harvey,
590 F. Supp. 2d 29, 38 (D.D.C. 2008). lndeed, the Court of Appeals recently stated that "[t]he
APA limits judicial review to the administrative record ‘except when there has been a strong
showing of bad faith or improper behavior or when the record is so bare that it prevents effective
judicial review."’ Theoa’ore Roosevelt Conservation P’ship v. Salazar, Nos. 09-5162, 09-5193,
2010 WL 2869778 at *13 (D.C. Cir. July 23, 2010) (quoting Commercial Drapery Contractors,
Inc. v. UnitedStates, 133 F.3d 1, 7 (D.C. Cir. 1998)).

III. DISCUSSION

A. Items 1-5
1. Supplementation of the record with the materials requested in Items 1-5
is not appropriate.

The first category of documents that plaintiffs seek to add to the record (Items 1-5)
consists of court filings and materials related to a case previously before this Court, Safari Club
International v. Babbz`tt, No. 91-2523, 1994 U.S. Dist. LEXIS 18l83 (D.D.C. Dec. 14, 1994). ln
that case, Safari Club Intemational ("SCl") challenged the Service’s intemal guidelines
regarding elephant trophy imports. Id. at *5. Several of SCI’s claims arose from the fact that the
guidelines had not undergone public notice and comment. Id. After the Service submitted the
guidelines to the Federal Register for public comment, the Court dismissed those claims as moot.
Id. at *l2.

In Safari Club, the Service represented to the Court that it would not use its guidelines to
deny permit applications pending notice and comment. Id. at *31. Based on this representation,
the Court denied SCI’s motion for a preliminary injunction. Id. The Service subsequently denied
three permit applications for elephants taken in Ethiopia. Ia’. at *32. In light of the Service’s prior
representation, the Court found it improper that the Service had denied the permits without
advance notice to the Court and to SCl. Id. Accordingly, the Court sanctioned the Service’s
conduct and ordered that it "not use the Guidelines to deny permit applications, until final
Guidelines are adopted" and "not deny any permit application without prior notice to this Court
and plaintiff, pending further order of this court." Id. at *33.

The Service ultimately withdrew the guidelines, and the parties stipulated to the dismissal
of SCI’s complaint. Stipulation, Safari Club, No. 91-2523 (Mar. 31, 1995). The Service

stipulated that the "guidelines in dispute are no longer in use or to be used and their proposed

6

adoption have been withdrawn." Order of Dismissal, Safari Club, No. 91-2523 (Mar. 31, 1995).
The Service further stipulated that "no permits from other nations are outstanding except for
three from Ethiopia . . . that are being reconsidered for issuance in accordance with the letter and
intent of the amendment to Resolution 2.11(c) of CITES." Id. On the basis of these stipulations,
the Court dismissed SCI’s complaint and ordered that the Service "no longer [] use the elephant
trophy import guidelines that have been in issue." Id.

Plaintiffs in the present case seek inclusion of the Safari Club materials in the
administrative record. They argue that these materials were before the Service and that the
Service considered them, at least indirectly, when it made its permit decisions. Specifically,
plaintiffs contend that the Service was obliged to consider the Court’s order in Safari Club
because it prohibits the Service from using its withdrawn guidelines. Pls.’ Mot at 14 [26].
Plaintiffs further argue that they referenced Safari Club throughout the permitting process and
that it is mentioned repeatedly in the administrative record. Id. at 2, 4.

The Service argues that it did not consider the Safari Club materials in deciding whether
to grant plaintiffs’ permits. In support of its argument, the Service has provided the swom
declaration of Timothy J. Van Norman, Chief of the Branch of Permits. Mr. Van Norman was
"the initial decisionmaker on the import permit applications at issue." Van Norrnan Decl. 11 2
[27-1]. He states that the Service neither directly nor indirectly considered any of the Safari Club
materials identified by plaintiffs. Id. at 1111 4-10. Specifically, he declares that the Service "did
not consult or rely upon the withdrawn guidelines" at issue in Safari Club when making the
permit decisions in the present case. Id. at 11 7. The Service further argues that plaintiffs provide

no evidence that Safari Club is mentioned in the record. Defs.’ Opp’n at ll [27].

The Court does not find supplementation of the record appropriate. Plaintiffs have not
provided the concrete evidence necessary to overcome the strong presumption of regularity owed
to the Service. Plaintiffs cannot merely assert that the Safari Club materials were relevant or
were before the Service when it made its decisions. See Sara Lee Corp., 252 F.R.D. at 34; Pac.
Shores, 448 F. Supp. 2d at 6. Indeed, neither the materials’ purported relevance nor plaintiffs’
references to Safari Club during the permitting process constitute concrete evidence that the
Service considered the materials, either directly or indirectly.

Further, as courts in this District have held, references to documents in the administrative
record do not prove that that the documents were "before" the deciding agency. WildEarth
Guardians v. Salazar, 670 F. Supp. 2d 1, 6 (D.D.C. 2009) (finding that the mere mention of a
document in the record does not "indicate consideration of [its] contents"); Cape Hatteras, 667
F. Supp. 2d at 114 (finding that references to a biological opinion in the record do "not prove that
it was before the agency when it made its decision"). Plaintiffs thus cannot merely argue that
Safari Club is mentioned in the record. Rather, they must offer non-speculative grounds for their
belief that the Service actually considered the Safari Club materials. See Pac. Shores, 448 F.
Supp. 2d at 6.

The evidence shows that the Service withdrew the Safari Club guidelines fifteen years
ago and has not used them since. Withdrawal of Proposed Guidelines on Aj$'ican Elephant Sport-
hunted Trophy Permits, 60 Fed. Reg. 12969 (Mar. 9, 1995)', Van Normal Decl. 11 7 [27-1].
Plaintiffs’ evidence does not overcome the strong presumption that the Service properly
designated its administrative record. See Pac. Shores, 448 F. Supp. 2d at 6 ("It is the Corps that

did the ‘considering,’ not Pacific Shores. Because Pacific Shores is unable to show by clear

evidence that the Corps' certified record is incomplete . . . the Corps is entitled to the
presumption that it properly designated the record.").
2. Items 1-5 do not fall into any exceptions for extra-record review.

Alternatively, plaintiffs argue that the Safari Club materials fall into several Esch
exceptions for extra-record review. Specifically, they assert that the Service failed to consider
factors relevant to its final decision (exception 2); that the Service considered evidence that it
failed to include in the record (exception 3); that the case is so complex that the Court needs
more evidence to enable it to understand the issues clearly (exception 4); that the Service is being
sued for failure to take action (exception 6); and that relief is at issue (exception 8).

The Service cites this Court’s opinion in Cape Hatteras to argue that the Esch exceptions
are narrower than plaintiffs suggest. The Court notes, however, that the exceptions are arguably
applicable in light of plaintiffs’ procedural claims. See Pls.’ Amend. Compl. 11 101. Nevertheless,
the Service correctly asserts that a court should consider extra-record materials only when there

GGG

is a strong showing of bad faith or improper behavior or when the record is so bare that it
prevents effective judicial review."’ Theodore Roosevelt Conservation P’ship, 2010 WL
2869778 at *l3 (quoting Commercial Drapery Contractors, 133 F.3d at 7).

The Court finds plaintiffs’ invocation of the Esch exceptions unpersuasive. Exception 3
does not apply because, as the Court concluded above, plaintiffs have offered no concrete
evidence that the Service considered the Safari Club materials and failed to include them in the
record. As to exception 4_which plaintiffs suggest is "perhaps" applicable~the Court does not

find this case is so complex that resort to extra-record evidence is warranted. With regard to

exception 6, the Service has denied all permit applications at issue and thus has not failed to take

action in this case. See Pls.’ Amend. Compl. 11 5 [20]. Exception 8 is inapplicable because the
form of relief is not in issue here.l

ln raising exception 2, plaintiffs argue that the Service failed to consider the Safari Club
Stipulation of Dismissal when making the permitting decisions at issue. Pls.’ Mot. at 4 [26].
Specifically, they allege that the Division of Scientific Authority ("DSA"), which makes the non-
detriment findings upon which permit decisions are based, used criteria similar to the withdrawn
Safari Club guidelines. Pls.’ Reply at 4 [29].

Plaintiffs mischaracterize the relevance of Safari Club to the present case. First, the
Stipulation of Dismissal was between the Service and the plaintiffs in Safari Club. The Service
was not obliged to consider the stipulation in the present case, which involves different plaintiffs
challenging different permit denials. Second, in dismissing SCI’s complaint, the Court imposed
no obligations beyond its order that the Service refrain from using the guidelines at issue.z See
Order of Dismissal, Safari Club, No. 91-2523 (Mar. 31, 1995). As noted, the Service withdrew
those guidelines fifteen years ago. 60 Fed. Reg. 12969. Plaintiffs have offered no concrete
evidence that the Service considered the withdrawn guidelines in this case. Thus, the Order of
Dismissal was not a relevant factor that the Service "failed to consider."

Finally, plaintiffs suggest that the requested materials are critical to their ability to prove
that the Service has re-adopted its defunct guidelines. But plaintiffs’ allegations are not grounds
for the Court to consider extra-record materials. As noted above, the Service did not act
disingenuously by not considering the Safari Club materials. Further, the Court is confident that

the Safari Club materials are not necessary for effective review of the permit decisions in this

1 When reviewing agency action, the proper remedy is for a court to vacate the challenged action and remand to the
agency for further proceedings consistent with its opinion. Florida Power & Light Co., 470 U.S. at 744. Plaintiffs
have not indicated why such a remedy would be improper in this case.

2 The Court’s order regarding the outstanding Ethiopian permits has no relevance here.

10

case. Thus, there has been no strong showing of bad faith or improper behavior, nor is the record
so bare that it frustrates judicial review. See Theodore Roosevelt Conservation P’ship, 2010 WL
2869778 at *13.

B. Items 9, 10, and 12

As to plaintiffs’ second category of documents, the only items that remain in issue are
Items 9, 10, and 12. The Court will address each item in tum.

1. Item 9

In Item 9, plaintiffs request the inclusion of letters acknowledging the Service’s receipt of
plaintiffs’ permit applications and advising them of the expected delay in processing. Pls.’ Mot.
at 3 [26]. Mr. Van Norman states in his declaration that all acknowledgment letters contain
boilerplate language and provide a general indication of the time necessary to process an
application. Van Norrnan Decl. 11 14 [27-1]. He further states that, as a matter of office practice,
the Service does "not consider acknowledgement letters to be part of the administrative records
of permit applications and do[es] not maintain copies of acknowledgment letters in [its] permit
application files." Id. According to Mr. Van Norman, the Service did not consider the letters in
making the permit decisions at issue. Id.

The Court does not find supplementation of the record appropriate. Though the Service
sent plaintiffs the acknowledgement letters, there is no evidence that the Service considered the
letters in its decisionmaking See Pac. Shores, 448 F. Supp. 2d at 6. Plaintiffs therefore have not
overcome the strong presumption of regularity to which the Service is entitled in compiling its
record. Moreover, the Court does not find that the letters’ inclusion is warranted by any
exception for extra-record review. Accordingly, the Court will deny plaintiffs’ request in Item 9.

2. Item 10

ll

In Item 10, plaintiffs request the inclusion of their FOlA request for DSA advice
regarding Zambia permits, as well as the Service’s response to that request. Pls.’ Mot. at 3 [26].
The Service states that the FOlA request itself is already in the administrative record at AR 111l.
Defs.’ Opp’n at 21 [27]. The Service opposes the inclusion of its response, arguing that “a FOlA
request is a separate agency action that has nothing to do with the permit decisions at issue in this
case." Id. Mr. Van Norman states in his declaration that the Service did not consider its response
to plaintiffs’ FOlA request when making the decisions at issue. Van Norman Decl. 11 15 [27-1].

The Court need not address the FOlA request, as it is already in the administrative record.
As to the Service’s response, the Court does not find supplementation of the record appropriate.
Though the Service responded to plaintiffs’ request, there is no evidence that the Service then
considered its response in making the decisions at issue. Plaintiffs therefore have not overcome
the strong presumption of regularity to which the Service is entitled in compiling its record.
Moreover, the Court does not find that the response’s inclusion is warranted by any exception for
extra-record review. Accordingly, the Court will deny plaintiffs’ request in Item 10.

3. Item 12

ln Item 12, plaintiffs request the inclusion of elephant grant applications awarded to
Zarnbia, referenced in an email at AR 706. Pls.’ Mot. at 3-4 [26]. l\/Ir. Van Norrnan states in his
declaration that the Service consulted two grant agreements when making its permit decisions,
and that both agreements are already in the administrative record. Van Norrnan Decl. 11 16 [27-1].
In their reply, plaintiffs clarify that they seek the grant "applications," rather than the agreements
resulting from those applications. Pls.’ Reply at 6-7 [29]. Plaintiffs contend that the applications
"are expected to demonstrate that Defendants were themselves funding the elephant surveys that

the denials mistakenly state don’t exist." Id. at 7.

12

The Court notes that the email at AR 706 refers to "copies of any African elephant grants
awarded to Zambia," AR 706 (emphasis added). The email does not mention the applications for
those grants. Though the email indicates that the Service considered "grants awarded" to Zambia
when making its decisions, it would be speculative to conclude that the Service also considered
the grant applications. Plaintiffs therefore have not overcome the strong presumption of
regularity to which the Service is entitled in compiling its record. Moreover, the Court does not
find that the applications’ inclusion is warranted by any exception for extra-record review.
Accordingly, the Court will deny plaintiffs’ request in Item 12.

IV. CONCLUSION
For the reasons provided above, it is hereby

ORDERED that plaintiffs’ motion as to all unresolved items is DENIED.

so oRnEREn this €”((§ay ofNovt-,mber 2010.

%uc.fv¢wé€

RoYéE c. LAMBERTH
Chief Judge
United States District Court

13